       Case 7:17-cv-08620-NSR-LMS Document 52 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x

CARL JOHNSON,                                            :

                 Plaintiff,                              :          ORDER

                 -against-                               :    17 Civ. 8620 (NSR) (LMS)

KYLE REED, et al.,                                       :

                 Defendants.                             :

---------------------------------------------------------x

        Defendants have submitted certain documents relating to civilian complaints made

against the Police Officer Defendants for in camera review. I ruled on August 3, 2020, that

certain documents were to be produced to Plaintiff, and that other documents would not be

required to be produced. I also directed Defendants' counsel to produce certain pages missing

from three of those reports, the ones made by Rosado, Bruen and Ronne. Counsel was able to

produce the missing page from the Bruen and Ronne complaints1 and review by the Court leads

to the conclusion that they do not need to be produced to Plaintiff. However, counsel has been

unable to locate the missing page from the Rosado complaint. Although requiring Defendants to

produce the documents in question will open the door to likely irrelevant inquiry by Plaintiff, I

cannot ignore the absence of complete production to the Court. Either the Police Department or

counsel have apparently lost the page or pages between the front "Intra Agency Memo" dated


        1
          The Court expresses concern that counsel submitted incomplete records to the Court
for the Court's review in the first instance. It may be that counsel simply delegated
responsibility to gather the records and never looked at them before having them provided to the
Court. Whatever actually happened was sloppy, at best, and potentially sanctionable, at worst, if
the Court found that the omission was intentional. In this instance I do not find it to have been
intentional, but if it was the result of sloppy work, then counsel should take pains in future to
make sure that the error is not repeated when submitting documents to the Court for in camera
review.
      Case 7:17-cv-08620-NSR-LMS Document 52 Filed 09/29/20 Page 2 of 2




December 4, 2012, and the signature page. The pages are not numbered, so the Court cannot

know how many pages are missing. Numerous documents are attached to the Memo as exhibits,

and those documents appear to be complete. Nevertheless, without the complete "Intra Agency

Memo" the Court is unable to complete its in camera review sufficiently to conclude that the

document should not be produced in discovery. This information, in theory, may be relevant to

the credibility of Officer Reed, a Defendant in the case. Because those responsible for preparing

and maintaining files2, including files containing civilian complaints, failed to do their job in this

case, I am requiring the entire document to be produced to Plaintiff, including the exhibits.

Names other than "PO Reed" or "PO Kyle Reed" or "Mr. Rosado" or "M.[redact remainder of

first name] Rosado," also spelled "Rosdao," are to be redacted; addresses, dates of birth, and

phone numbers are to be redacted. The redacted documents are to be produced to Plaintiff

within 14 days of the date of entry of this Order.

       This constitutes the Decision and Order of the Court.

Dated: September 29, 2020
       White Plains, New York
                                               SO ORDERED


                                               _______________________________
                                               Lisa Margaret Smith
                                               United States Magistrate Judge
                                               Southern District of New York




       2
         The failure is particularly egregious because a police department has responsibility to
safeguard and properly store evidence; it is hoped that evidence of criminal activity is handled
with more care than was this civilian complaint.
